Citation Nr: 1732127	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  16-58 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD.

2.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Gerardine M. Delambo, Attorney at Law


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to May 1954.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, denied the petition to reopen a claim for service connection for PTSD and denied the claims for service connection for emphysema and sleep apnea.

Although the Veteran filed a petition to reopen his claim for service connection for PTSD, the Veteran has been diagnosed with major depressive disorder and a generalized anxiety disorder.  In a November 2016 statement, his attorney asserted that the major depressive disorder and anxiety disorder are related to service.  The Veteran's claim for service connection for PTSD was previously denied in a February 1989 Board decision.  The Veteran's claim for entitlement to service connection for schizophrenia was most recently denied in a December 1981 Board decision.  The Board finds the instant claim is based on the same symptoms previously reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104 (b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury).  Therefore, the Board finds the Veteran filed a petition to reopen his claims for an acquired psychiatric disorder and PTSD, and has characterized the issues as noted above.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, emphysema, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, was previously finally denied in a December 1981 Board decision.

2.  Evidence received since the December 1981 Board decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim. 

3.  The Veteran's claim for entitlement to service connection for PTSD was previously finally denied in a February 1989 Board decision.

4.  Evidence received since the February 1989 Board decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The December 1981 Board decision denying service connection for an acquired psychiatric disorder, other than PTSD, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  Evidence received since the December 1981 Board decision is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The February 1989 Board decision denying service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2016).

4.  Evidence received since the February 1989 Board decision is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Any error in the duty to notify and assist on the petitions seeking to reopen claims of service connection for an acquired psychiatric disorder and PTSD is harmless given the favorable determinations on these matters. 

New and Material Evidence

The Veteran filed a claim for service connection for a nervous condition in September 1956.  The claim was denied in a November 1956 rating decision.  The Veteran was notified of the decision in a November 1956 notice.  In a February 1957 statement, the Veteran requested service connection for a nervous condition and provided treatment records he wanted the RO to obtain to support the claim.  Therefore, the November 1956 rating decision did not become final.  In a May 1957 rating decision, the RO denied the claim for service connection for a nervous condition.  The Veteran did not appeal the decision or submit new and material evidence within one year of the decision's issuance, and it became final.  38 C.F.R. § 20.302.

A February 1968 rating decision denied the Veteran's claim to reopen a claim for service connection for a nervous condition.  The Veteran appealed the decision to the Board.  In a November 1968 decision, the Board denied service connection for a schizophrenic reaction.  The Board decision is final.  See 38 U.S.C.A. § 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.

The Veteran filed a claim to reopen his claim for service connection for a nervous condition.  In a March 1979 rating decision, the RO denied the Veteran's claim to reopen the claim for service connection for the nervous condition.  In a December 1981 decision, the Board denied the claim.  The Board decision is final.  See 38 U.S.C.A. § 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.  

In a February 1989 decision, the Board denied the Veteran's claim for entitlement to service connection for PTSD because the evidence did not show the Veteran had PTSD as a result of service.  The Board decision specifically limited the issue to consideration of service connection for PTSD and noted that prior final decisions had denied service connection for other psychiatric disorders.  The February 1989 Board decision is final.  See 38 U.S.C.A. § 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100 (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board finds that new and material evidence has been received that is sufficient to reopen the claims of service connection for an acquired psychiatric disorder and for PTSD.  The record shows the Veteran has been diagnosed with major depressive disorder and generalized anxiety disorder since the December 1981 decision.  A June 2009 VA mental health consultation report indicates the Veteran had diagnoses of major depression, recurrent, in remission, and generalized anxiety disorder, in near-remission.  A December 2011 VA Mental Progress note indicates that the Veteran reported experiencing voices in March 1955, less than one year after his discharge from service.  Additionally, on April 2013 VA examination, the Veteran reported experiencing stressors related to the fear of hostile military or terrorist activity.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade, 24 Vet. App. at 117.  As the Veteran has been diagnosed with major depressive disorder and generalized anxiety disorder and has submitted evidence regarding stressors related to the fear of hostile military or terrorist activity since the last final denials, the evidence could reasonably substantiate the claims by triggering VA's duty to assist.  Shade, 24 Vet. App. at 118.  Additionally, new evidence indicates the Veteran reported having possible psychiatric symptoms of experiencing voices less than one year after his discharge from service.  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513 (1992).  Therefore, the Board finds that new and material evidence has been received to reopen the claims for service connection for an acquired psychiatric disorder and PTSD.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 110 (2010).  Accordingly, the claims for entitlement to service connection for an acquired psychiatric disorder and PTSD are reopened.

ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, other than PTSD is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for PTSD is reopened; to this extent only, the appeal is granted.
REMAND

In regard to the Veteran's reopened claim for entitlement to service connection for an acquired psychiatric disorder, the Veteran has not been provided with a VA examination addressing the etiology of his diagnosed depressive disorder and generalized anxiety disorder.  As the Veteran has been diagnosed with the disorders and his statements indicate he may have had symptoms of the disorders since near the time of his discharge from service, the Veteran should be provided with a VA examination to address the etiology of the disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Additionally, on April 2013 VA examination, the examiner found the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV.  However, since that time, the DSM has been updated and VA now utilizes DSM-5 for diagnosing psychiatric disorders.  38 C.F.R. §§ 3.304(f), 4.125(a).  As such, the examination obtained on remand should also address whether the Veteran has PTSD under DSM-5 criteria.

The Board further finds that additional development is necessary on the Veteran's claims for service connection for sleep apnea and emphysema.  In an October 2011 statement, the Veteran stated that he was diagnosed with sleep apnea following a September 2003 sleep study at Franklin Square Hospital.  He stated that he receives treatment for sleep apnea and emphysema by physicians at the Greater Baltimore Medical Center.  A June 2006 VA examination report indicates the Veteran was diagnosed with emphysema in 1995.  An April 2011 record from Overlea Personal Physicians indicating the Veteran has continued mild/moderate emphysema has also been associated with the record.  No attempts were made to obtain the Veteran's private treatment records relating to his treatment for sleep apnea and emphysema.  Additionally, as the Veteran's most recent VA treatment records may be pertinent to the claims, they should be obtained.

In his notice of disagreement, the Veteran stated that his emphysema and sleep apnea were caused by smoking, which began during his service.  To the extent that tobacco use may be a causative factor in the development of the current COPD and emphysema, service connection may not be granted on the basis of tobacco use, even if such tobacco use began in service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The Veteran is competent to report that he smoked tobacco products during service; however, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1103(a), 1110, 1131.  Pertinently however, service connection is not prohibited if the disability can be service-connected on some basis other than a veteran's use of tobacco products during service, or if the disability became manifest during service. 38 C.F.R. § 3.300(b).  The Veteran's statement also indicates he may have had symptoms of sleep apnea or emphysema since service.  As the Veteran has been diagnosed with sleep apnea and emphysema, a VA examination should be obtained addressing the etiology of the disabilities.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including records related to the diagnosis and treatment of emphysema and sleep apnea at the Greater Baltimore Medical Center and Overlea Personal Physicians.  

Regardless of the Veteran's response, VA treatment records from April 2013 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder, to include major depression and generalized anxiety disorder.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should provide opinions on the following:

(A)  Identify all current psychiatric disorders under DSM-5 criteria.

(B)  If PTSD is diagnosed, then opine as to the likelihood (very likely, as likely as not (50 percent or greater probability), or unlikely) that PTSD is related or attributable to any incident of the Veteran's military service, to include stressors involving the fear of in-service hostile military or terrorist activity.

(C)  If the examination results in any psychiatric diagnosis other than PTSD, then opine as to the likelihood (very likely, as likely as not (50 percent or greater probability), or unlikely) that any psychiatric disorder other than PTSD is related to the Veteran's active service.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination or examinations to determine the nature, extent, and etiology of the Veteran's emphysema and sleep apnea.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner(s) should provide an opinion as to the likelihood (very likely, as likely as not (50 percent or greater probability), or unlikely) that (i) emphysema and/or (ii) sleep apnea is related or attributable to the Veteran's military service.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


